DETAILED ACTION
	The receipt is acknowledged of applicants’ preliminary amendment filed 04/30/2020, IDS filed 06/30/2020, and IDS filed 05/17/2021.

	Claims 57-76 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59 and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 59, the claim is confusing because the claim depends on claim 58 that depends on claim 57, and claim 57 recites “drug containing layer”, and claim 58 recites “the drug containing layer is a matrix layer or a reservoir layer”, and claim 59 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 74 recites the broad recitation “more than 24 hour” without upper limit, and the claim also recites “1 day to 3 days”, “3 days to 4 days, and “4 days to 7 days” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 57-76 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of RD 605034 (hereinafter RD ‘034), Hsu (US 2014/0023615), Foreman et al. (US 2009/0130188), and Audett et al. (US 2007/0098771), all the references are currently cited on PTO 892, and abstract of RD ‘034 is currently provided.

Applicant Claims 
Claim 57 is directed to a transdermal patch comprising: (i) a drug-containing layer; and (ii) a backing layer, wherein the drug-containing layer comprises apixaban or a pharmaceutically acceptable salt thereof and wherein the transdermal patch has an average input rate of about 0.5-20 µg/cm2hr.   


Claim 70 is directed to a method for making a transdermal patch for administering a apixaban to a user, comprising: (a) disposing a reservoir layer proximally relative to a backing layer; and (b) forming the reservoir layer, which contains a polymeric composition containing an amount of apixaban free base sufficient for multiple-day delivery.


Claim 72 is directed to a method of treating thrombosis or related disorder in a subject comprising administering a transdermal delivery patch, wherein the transdermal delivery patch comprising: (a) backing layer; and (b) a matrix layer or a reservoir layer disposed proximally relative to the backing layer, said matrix layer or reservoir layer comprising a polymeric composition containing an amount of apixaban free base sufficient for multiple-day delivery.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
RD ‘034 teaches apixaban formulation for treating thromboembolic events and for preventing stroke in atrial fibrillation patients. The apixaban formulation can be transdermal formulation (see the provided abstract).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While RD ‘034 suggests transdermal administration of apixaban formulation, the reference however is silent regarding the transdermal formulation or device to deliver 
	Hsu teaches a non-invasive dermo-adhesive formulation for transdermal delivery of therapeutics including anti-thrombotic agents to prevent thrombosis for application to human subject by administering anticoagulants including apixaban. Hsu teaches the amount of the drug can be determined by those skilled in the art based upon age, bioavailability of therapeutic agent, etc., such that the therapeutic agent is delivered to a subject in amounts that effect a therapeutic benefit to the subject (abstract; ¶¶ 0041, 0042, 0053; claim 50). Transdermal delivery patches are suitable to deliver small and large therapeutic compounds into the systemic circulation as an alternative to injection with needles (¶¶ 0007, 0045). Therapeutic agents are advantageously delivered from dermo-adhesive formulation comprising poly-hydroxyethyl acrylate, permeation enhancers and excipients that read on solvents (¶¶ 0012, 0024, 0025, 0037, 0039, 0055). Permeation enhancers includes fatty acids, e.g. oleic alcohol, and fatty alcohols, e.g. isopropyl myristate (claims 38, 42 and 57). 
	Foreman teaches acrylic pressure sensitive adhesive (PSA) for dispensing drugs by transdermal application (abstract; ¶ 0006). The reference teaches transdermal formulation comprising the acrylic PSA, solvent and permeation enhancer, and having specifically defined solubility parameters between 17.8 and 12 (¶¶ 0007-0009, 0028, 0033). Foreman teaches articles manufactured using acrylic PSAs comprising a solvent or mixture of solvents having a specifically defined solubility parameter and having an active dispersed therein. The adhesive is well suited for the manufacture of articles such as tapes, plasters, bandages and transdermal drug delivery systems to be adhesively adhered to the skin. Acrylic polymers solubility parameters are defined to well suit for 
Audett teaches transdermal systems that can deliver pharmaceutical agents to human skin with a high load of pharmaceutical agents and/or permeation enhancers and yet provide desirable pressure sensitive property transdermal, and little or no cold 2.hr (examples 6-8). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to deliver apixaban transdermally as taught by RD ‘034, and use transdermal patch to deliver apixaban as taught by Hsu. One would have been motivated to do so because Hsu teaches suitability of apixaban to be delivered transdermally from transdermal delivery patches that are suitable to deliver many therapeutic compounds into the systemic circulation as an alternative to injection with needles. One would reasonably expect formulating transdermal patch comprising apixaban to be successfully delivered transdermally without pain to the 
Further one having ordinary skill in the art would have been motivated to formulate a transdermal patch comprising apixaban as taught by the combination of RD ‘034 and Hsu, and would have designed transdermal patch to comprise backing layer, and a reservoir comprising apixaban, permeation enhancer, solvent and acrylate adhesive as taught by Foreman because Foreman teaches reservoir comprising the above ingredients has high solubility parameters and is suitable to deliver anticoagulants transdermally for up to 7 days.
Furthermore, one having ordinary skill in the art would have been motivated to formulate a transdermal patch comprising apixaban in a reservoir as taught by the combination of RD ‘034, Hsu and Foreman, and would have designed transdermal patch comprising backing layer, and a reservoir comprising apixaban in hydroxyethyl acrylic adhesive, permeation enhancer and solvent as taught by Audett because Audett teaches reservoir comprising the above ingredients can provide drug flux rate of 0.4 to 10.9 µg/cm2.hr and is suitable to deliver anticoagulants transdermally for up to 7 days with desirable tack and adhesion and with reduced cold flow.
Regarding claim 57, the combination of the cited references teaches the transdermal patch claimed by claim 57 including backing layer, hydroxyethyl acrylate adhesive, permeation enhancer and solvent, and the device is expected to provide the claimed drug flux since materials and their properties are inseparable and because Audett teaches drug flux rates overlapping with the claimed flux rates can be achieved with the above reservoir ingredients.
Regarding claim 58 that the drug-containing layer is a matrix layer or a reservoir 
Regarding claim 59 that the transdermal patch further comprises a matrix layer or a reservoir layer, Audett teaches additional adhesive layer contacting the skin and covering the reservoir, layer 6 of figure 2 of Audett, that reads on additional matrix or reservoir layer.
Regarding claim 60 that the matrix layer or reservoir layer comprises an acrylic-based polymer, wherein the acrylic-based polymer comprises a hydroxyl functional group containing acrylic-based polymer, all Hsu, Foreman and Audett teach acrylic adhesive comprises hydroxyl functional acrylic adhesive.
Regarding claim 61 that the matrix layer or reservoir layer further comprises a silicone adhesive, Foreman teaches silicone adhesive in the reservoir layer.
Regarding claim 62 that the matrix layer or reservoir layer comprises a polyisobutylene polymer, silicone, EVA polymer, non-acidic polyacrylate, or hydrogel polymer, Forman teaches silicone adhesive and polyisobutylene in the reservoir layer.
Regarding claim 63 that the hydroxyl functional group containing acrylic-based polymer is an acrylates copolymer, this is taught by all Hsu, Foreman and Audett that teaches acrylate copolymer comprising acrylate polymer comprising hydroxyl functional group.
Regarding claim 64 that the acrylic-based polymers provides a solubility of greater than 3% for apixaban, Hsu, Foreman and Audett all teach the claimed acrylic-based polymer comprises a hydroxyl functional group, and the same polymer is expected to have solubility of greater than 3% for apixaban since materials and their properties are inseparable.

Regarding claim 66 that apixaban is in an amount ranging from about 0.1% to about 15% by weight (wt%) relative to total weight of the drug-containing layer, Audett teaches amount of the drug in the reservoir is 1-20% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 67 that hydroxyl functional group containing acrylic-based polymer is sourced from a polymer solution of acrylates copolymer comprising 2-hydroxyethyl acrylate or from a polymer solution of acrylates copolymer comprising vinyl acetate and 2-hydroxyethyl acrylate, Hsu, Foreman and Audett all teach acrylic adhesive comprising hydroxyethyl acrylate.
Regarding claim 68 that the drug-containing layer further comprises a permeation enhancer, this is taught by Hsu, Foreman and Audett.
Regarding claim 69 that the permeation enhancer is an alcohol, a fatty acid, a fatty alcohol, a pharmaceutically acceptable solvent, or a pharmaceutically acceptable surfactant, Hsu, Foreman and Audett teach fatty acid and fatty alcohol.
Regarding the nominal method for making a transdermal patch as claimed by claim 70, Audett teaches the claimed conventional steps of making a transdermal device comprising disposing a reservoir layer proximally relative to a backing layer; and forming the reservoir layer, which contains a polymeric composition containing an amount of apixaban for multiple-day deliver.
Regarding claim 71 that an in-line rate-control adhesive more proximal to the 
Regarding claim 72 of method of treating thrombosis or related disorder in a subject, this is taught RD ‘034 and Hsu.
Regarding claim 73 of method for treating thrombosis or a related disorder comprising the step of applying the transdermal patch comprising apixaban to a human subject, this is taught and implied by both RD ‘034 and Hsu.
Regarding claim 74 that the transdermal patch is applied to the human subject for a period of more than 24 hours, 1 day to 3 days, 3 days to 4 days, or 4 days to 7 days, both Foreman and Audett teach application up to 7 days that embrace the claimed periods.
Regarding claim 75 that about 1 mg to about 80 mg of apixaban is delivered from the transdermal patch to the human subject daily, Foreman teaches administering a therapeutically effective amount that varies according to the particular drug incorporated in the device, the condition being treated, any drugs being co-administered with the selected drug, desired duration of treatment, the surface area of the skin over which the device is to be placed, and other components of the drug delivery device. Such an amount is readily determinable by the skilled practitioner. Hsu teaches the amount of the drug can be determined by those skilled in the art based upon age, bioavailability of therapeutic agent, etc., such that the therapeutic agent is delivered to a subject in amounts that effect a therapeutic benefit to the subject. Therefore, the daily amount is to be determined by the practitioner based on individual patient and severity of his/her condition to be treated. 

Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Minor Informalities
Claim 73 objected to because of the following informalities:  the claim recites “applying claim 57 to a human subject”.  The claims seems to miss the phrase “the transdermal patch” in order to read as “applying the transdermal patch of claim 57 to a human subject.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                    
/I.G./